DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 02/07/22, with respect to claim 1 and 9 and their dependent claims have been fully considered and are persuasive.  The 102 rejection of claims 1-8 and 10-12 and the 103 rejection of claim 9 have been withdrawn. New art has been applied and claims 1-12 are rejected under 103 in view of Walter (U.S. PG Pub 20070168004 A1) in view of Edwards et al (U.S. PG Pub 20020123748 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (U.S. PG Pub 20070168004 A1) in view of Edwards et al (U.S. PG Pub 20020123748 A1).
Regarding claim 1, Walter teaches a system for reception or emission of an electrical signal from or into the human or animal body (Fig 5A-B teaches an electrode lead for stimulation; [0002]-[0003] teaches a the lead having electrode terminals to provide an electrical interface for an implantable pulse generator; [0017]; [0030]), comprising: at least one insulated electrical conductor (Fig 5A-B element 150 teaches an insulated conductor; [0003] teaches the conductors are insulated; [0006]) a sleeve-shaped electrode that is electrically connected to the electrical conductor and comprises an internal side, an external side, a channel (Fig 5A-B teaches a ring electrode contact 140 having an external side facing outward and an internal side in contact with the tubing 160 of the lead. The ring electrode wrapping around the outer surface of the tubing, forming a channel for the lead and conductors to be placed through; Fig 6 teaches multiple ring electrodes wrapping around the lead, creating channels); and an opening in a wall of the channel (Fig 5A-B teaches the ring electrode 140 having an opening aligned with the opening of the tubing 162 for the conductor 150 to be placed through the tubing 160 and the ring electrode 140); wherein the channel defines a longitudinal axis along which the conductor is arranged in the channel (Fig 5A-B teaches conductor 150 disposed within the channel; Fig 6; [0027]); and wherein a material of the electrode surrounds the entire circumference of the opening (Fig 2; Fig 5A-B teaches the electrode 140 completely surrounding the opening where the conductor is placed through and connected; [0025]; [0027]); the electrical conductor is guided through the opening between the internal side and the external side of the opening transverse to the longitudinal axis of the channel (Fig 2; Fig 5A-B teaches the conductor 150 being guided through the opening between the internal and external side of the opening traverse to the longitudinal axis of the channel); and the electrical conductor is connected to the electrode within the opening directly in firmly-bonded or force-locking manner such that a durable mechanical and electrical connection between the electrical conductor and the electrode is established (Fig 2; Fig 5A-B; [0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1). However, Walter fails to teach wherein the opening has a smaller diameter at the external side than its diameter at the internal side.
Edwards teaches a device in the same field of invention, wherein the lumen for delivering an electrical stimulation delivery element, wherein the wall of the lumen comprises a tapered hole, wherein the outer opening has a smaller diameter at the external side than its diameter on the internal side (Figure 7a illustrates lumen 48 having a tapered opening 54, for delivering an energy delivery element 22, wherein the external side opening is a smaller diameter than the internal side opening; [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Walter, to have the opening has a smaller diameter at the external side than its diameter at the internal side, as taught by Edwards, in order to facilitate the insertion of the delivery device, making it easier to thread the energy delivery element through the opening, and help control and possibly limit the range that the delivery element can pass through the opening.
Regarding claim 2, Walter teaches claim 1, wherein the firmly-bonded connection is a welded connection ([0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1).
Regarding claim 3, Walter teaches claim 1, wherein the electrical conductor is connected to the electrode in a firmly-bonded, but not in a force-locking manner (Fig 2; Fig 5A-B; [0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1).
Regarding claim 4, Walter teaches claim 1, comprising a multitude of electrical conductors that are each insulated with respect to each other and are arranged in the channel along the longitudinal axis, wherein the electrode surrounds multiple or all of the conductors (Fig 6 teaches a multitude of electrical conductors arranged in the channel along the longitudinal axis wherein the electrode surrounds all the conductors; [ABS]; [0003]).
Regarding claim 5, Walter teaches claim 4, comprising a multitude of electrodes, which each are electrically connected to exactly one other of the electrical conductors, such that the electrodes can be electrically addressed independent of each other (Fig 6 teaches a multitude of electrical conductors arranged in the channel, each being electrically connected to a separate electrode ring; [0003]; [0017]; [0030]-[0031] teaches having multiple conductors being connected to multiple conductors. These electrodes corresponding to as single conductor therefore the electrodes are configured to be independently addressed; claim 16).
Regarding claim 6, Walter teaches claim 1, wherein, other than the direct connection between the conductor and the electrode, there is no further component present that connects the electrical conductor to the electrode in order to establish an electrical and mechanical connection in between ([0027] teaches the conductor being welded to the ring electrode and teaches no other method for mechanically and electrically connecting the conductor and electrode; claim 6).
Regarding claim 7, Walter teaches claim 1, wherein the opening extends through, the electrode going from the internal side to the external side (Fig 2 and Figs 5A-B teaches the opening with which the conductor 150 is placed through extending though the entire depth of the electrode 140).
Regarding claim 8, Walter teaches claim 7, wherein the electrical conductor is guided through the opening from the internal side to the external side such that one end of the conductor is flush with the external side (Fig 2 and Figs 5A-B teaches the opening with which the conductor 150 is placed through extending though the entire depth of the electrode 140 and being flush and flat on the external side of the electrode 140; Fig 6 illustrates the conductors 150 being connected to the electrodes 140 and being flat and flush with the external sides of the electrodes 140).
Regarding claim 9, the modified invention of Walter teaches claim 1, however fails to explicitly teach, wherein the opening has a varying diameter that is cone-shaped.
Edwards teaches a device in the same field of invention, wherein the lumen for delivering an electrical stimulation delivery element, wherein the wall of the lumen comprises an opening that has a varying diameter that is cone-shaped (Figure 7a illustrates lumen 48 having a tapered and cone-shaped opening 54, for delivering an energy delivery element 22, wherein the external side opening is a smaller diameter than the internal side opening; [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Walter, to have the opening to be a cone-shaped opening, as taught by Edwards, in order to facilitate the insertion of the delivery device, making it easier to thread the energy delivery element through the opening, and help control and possibly limit the range that the delivery element can pass through the opening.
Regarding claim 10, Walter teaches claim 1, further comprising at least one further opening (Fig 4 teaches the tubing of the lead comprising multiple opening/ports 162; [0028] teaches the lead comprising multiple access port or openings along its length being arranged either linear or randomly).
Regarding claim 11, Walter teaches an electrical medical device comprising a system according to claim 1 ([0003] teaches the system in claim 1 taught by Walter, having conductors electrically connected to a pulse generator or a lead extension connected to the terminal of a pulse generator; [0017]; [0022]; Claim 17).
Regarding claim 12, Walter teaches the device according to claim 11, that is at least one of a lead, a pulse generator, a cardiac pacemaker, a cardiac resynchronisation device, a sensor and a stimulator ([0003] teaches the system in claim 1 taught by Walter, having conductors electrically connected to a pulse generator or a lead extension connected to the terminal of a pulse generator for stimulating tissue; [0017]; [0022]; Claim 17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792